NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3557
                                       ___________

                                     SAM KAWALL,
                                             Appellant

                                             v.

    STATE OF NEW JERSEY; SUPERIOR COURT OF NEW JERSEY, Chancery
     Division, Family Part, New Brunswick, NJ; INDRA WATTIE RAMLAKAN
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-15-cv-06973)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 1, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: March 2, 2017)
                                      ___________

                                        OPINION*
                                       ___________
PER CURIAM

       Pro se appellant Sam Kawall appeals the District Court’s orders denying entry of

default and dismissing his complaint. For the reasons set forth below, we will affirm the

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court’s judgment.

       Kawall filed an action in the District Court challenging orders that a New Jersey

family court had issued in his domestic-relations action. In short, Kawall alleged that

Indra Ramlakan had convinced the family court that she and Kawall had been married

and thus induced the court to award her marital assets, including Kawall’s trucking

businesses, as part of their divorce. Kawall contends that the two were never actually

married and that the state court orders were all erroneous. He alleged that his

constitutional rights had been violated and asked the District Court to set aside the state

court orders and order the return of the businesses to him. He named as defendants the

State of New Jersey, the state courts, and Ramlakan.

       Kawall moved for entry of default against Ramlakan because she did not timely

respond to his complaint. The Clerk refused to enter default on the ground that, while

Kawall had served the summons on Ramlakan, he had not served the complaint. The

other defendants moved to dismiss the action, and the District Court granted the motion.

The Court concluded that the claims against New Jersey and its courts were barred by the

Eleventh Amendment and that all claims were barred by the Rooker-Feldman doctrine.

See D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263
U.S. 413 (1923). Kawall filed a motion for reconsideration and a motion “to amend his

moving papers,” and the District Court denied both motions. Kawall then filed a timely

notice of appeal.


                                              2
         We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of

discretion the denial of Kawall’s motion for entry of default, see Chamberlain v.

Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); Speiser, Krause & Madole P.C. v. Ortiz,

271 F.3d 884, 886 (9th Cir. 2001), and exercise plenary review over the dismissal order,

see Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir.

2010).

         We agree with the District Court’s disposition of this case. First, there was no

error in the denial of entry of default. Default may be properly entered only against a

party who has been properly served. See United States v. One Toshiba Color Television,

213 F.3d 147, 156 (3d Cir. 2000); see also 10A Charles Alan Wright, et al., Federal

Practice and Procedure § 2682 (3d ed. 2016). Before Kawall sought entry of default, he

had served only the summons, and not the complaint, as required by Fed. R. Civ. P.

4(c)(1), on Ramlakan.1 See D.C. dkt. #15 (affidavit of service); Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007) (per curiam); Lampe v. Xouth, Inc., 952 F.2d 697, 700-01

(3d Cir. 1991). Therefore, the Clerk was correct to refuse to enter default. See Feb. 24,

2016 Electronic Order.

         Nor did the District Court err in granting the motion to dismiss. The Rooker-

Feldman doctrine deprives federal courts of subject-matter jurisdiction over claims when

“(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complains of injuries caused

1
 Moreover, as we discuss below, Kawall’s claims face clear legal bars, which would
have provided cause for the District Court to refuse to enter a default judgment. See
Chamberlain, 210 F.3d at 164.
                                             3
by the state-court judgments’; (3) those judgments were rendered before the federal suit

was filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Great W. Mining & Mineral Co., 615 F.3d at 166 (alterations omitted)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       While this doctrine is “narrow,” id. at 169, it encompasses most of Kawall’s

claims. After holding seven days of hearings, the New Jersey family court concluded that

Kawall and Ramlakan had, in fact, entered into a valid marriage, and distributed the

parties’ assets and entered a divorce decree. The Appellate Division of the Superior

Court affirmed. Thus, Kawall unquestionably lost in state court. Further, his claims

allege injury caused by the property-distribution order. That order preceded his federal

action. Finally, he explicitly asked the District Court to overrule the state-court order.

See, e.g., D.C. dkt. #27 at 10 (“This Court is empowered to review the decision of the

New Jersey Appellate Court in this matter.”). Accordingly, Kawall’s claims are, in large

part, barred by the Rooker-Feldman doctrine. See Great W. Mining & Mineral Co., 615
F.3d at 166-67.

       It may be that Kawall is also asserting some independent injury caused by

Ramlakan’s conduct during the domestic-relations proceedings. See id. at 168-71.

However, New Jersey and its courts are protected from liability under the Eleventh

Amendment. See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005);

Johnson v. State of New Jersey, 869 F. Supp. 289, 296-97 (D.N.J. 1994). While it is not

entirely clear, it appears that Kawall is seeking to proceed under 42 U.S.C. § 1983, and
                                                4
§ 1983 does not abrogate New Jersey’s immunity. See Quern v. Jordan, 440 U.S. 332,

340-41 (1979). Further, New Jersey has neither consented to suit nor waived its Eleventh

Amendment immunity here. While this immunity does not extend to Ramlakan, she is

not a state actor for purposes of § 1983, see Kach v. Hose, 589 F.3d 626, 646 (3d Cir.

2009), or otherwise subject to liability under that statute, see Great W. Mining & Mineral

Co., 615 F.3d at 175-76, and Kawall has provided no other grounds for maintaining a

claim against her in federal court.2

       Accordingly, we will affirm the District Court’s judgment.3




2
 It does not appear that Kawall seeks to challenge the denial of his post-judgment
motions. In any case, whether viewed as arising under Rule 59(e) or 60(b) of the Federal
Rules of Civil Procedure, the District Court correctly denied the motions because Kawall
merely reiterated arguments that the Court had already properly rejected. See Lazaridis
v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam); Martinez-McBean v. Gov’t of
V.I., 562 F.2d 908, 911-12 (3d Cir. 1977).
3
 Kawall’s motion for an extension of time to file a reply brief is granted. We have
considered his reply brief.
                                           5